DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 ODDIS OMAR REYESVALLADARES,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1918

                          [February 25, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case No. 502015CF004725AXXXMB.

   Oddis Omar Reyesvalladares, Perry, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.